Case 2:17-cr-20274-BAF-DRG ECF No. 444, PageID.3414 Filed 11/23/20 Page 1 of 7




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
________________________________

UNITED STATES OF AMERICA,                 No. 17-cr-20274

      Plaintiff,                          Honorable Bernard A. Friedman

v.                                        SUPPLEMENTAL
                                          MOTION TO DETERMINE
JUMANA NAGARWALA,                         ADMISSIBILITY OF
FAKHRUDDIN ATTAR,                         CO-CONSPIRATOR
FARIDA ATTAR,                             STATEMENTS AND ALLEGED
and                                       PARTY ADMISSIONS BEFORE
FATEMA DAHODWALA,                         TRIAL

     Defendants.
__________________________________

      Fakhruddin Attar, M.D., through his attorney Mary Chartier,

Jumana Nagarwala, M.D., through her attorneys Shannon Smith and

Molly Blythe, Farida Attar, Ph.D., through her attorney Matthew R.

Newburg, and Fatema Dahodwala, through her attorney Brian Legghio,

file this supplemental motion in accord with this Court’s November 9,

2020 order. (RE 440, Page ID # 3408.)

      The motion for the government to identify alleged co-conspirator

statements that it intends to introduce at trial and the theory of

admission of those statements and to identify any alleged party


                                      1
Case 2:17-cr-20274-BAF-DRG ECF No. 444, PageID.3415 Filed 11/23/20 Page 2 of 7




admissions it will seek to introduce continues to be relevant to the

remaining count of conspiracy to obstruct an official proceeding. (RE

334, Page ID # 2472.)

      The government is alleging that Dr. Nagarwala, Dr. Attar, Mrs.

Attar, and Ms. Dahodwala told others not to speak about “FGM”

procedures that had taken place. (RE 334, Page ID # 2465.) The

government alleges that the named parties conspired with others to

corruptly persuade them to engage in misleading conduct with the

intent to hinder, delay, and prevent the communication of information

to law enforcement officers and a judge of the United States relating to

the commission or possible commission of a federal offense, as well as

conspiring to obstruct, influence, and impede an official proceeding. (RE

334, Page ID # 2472.)

      This alleged conspiracy began on or about April 10, 2017 and

purportedly continued through the date of the indictment of September

12, 2018. (RE 334, Page ID # 2472.) The supposed co-conspirator

statements that the government intends to introduce become even more

significant because of the dismissed offenses. These dismissals limit

what purported statements the government would be able to arguably


                                      2
Case 2:17-cr-20274-BAF-DRG ECF No. 444, PageID.3416 Filed 11/23/20 Page 3 of 7




introduce because now, contrary to the government’s initial claim, the

named parties could not conspire to commit female genital mutilation in

violation of 18 U.S.C. § 371 because no such federal offense exists.

      All that currently remains is the alleged obstruction allegation.

Given the vastly different nature of the allegations from the third

superseding indictment, it is imperative that the statements that the

government seeks to admit are examined before trial. In the instant

case, the indictment indicated at least two, if not more, alleged

conspiracies. Count one alleged a conspiracy involving all eight indicted

defendants, but Count eight alleges a conspiracy to obstruct official

proceedings against only four of those indicted. With the dismissal of

the other counts, it is even more imperative to ensure that statements

that are admitted only relate to count eight.

      Moreover, in numerous wiretapped recorded conversations of the

named parties, they discuss Child Protective Services. Thus, it is

critical to know what statements the government seeks to admit

because the purported conspiracy is about an official proceeding, law

enforcement officers, and a judge of the United States. It does not give

the government free reign to admit any statements from any


                                      3
Case 2:17-cr-20274-BAF-DRG ECF No. 444, PageID.3417 Filed 11/23/20 Page 4 of 7




conversation. Thus, the government must establish, out of the purview

of the jury, that the statements it seeks to admit were actually made

during a conspiracy to obstruct an official proceeding, as the indictment

alleges. See United States v. Warman, 578 F.3d 320, 335 (6th Cir.

2009); United States v. Enright, 579 F.2d 980, 986 (6th Cir. 1978). If

statements are improperly offered at trial, it will damage the jurors’

abilities to assess only the evidence that relates to the count that the

named parties are on trial for and not for statements and conduct that

the government seeks to introduce that do not relate to the indicted

offense.

      There also remains the unresolved Bruton issue, if the

government attempts to introduce statements made by a co-defendant

that purportedly inculpate another defendant in this joint trial. See

Bruton v. United States, 391 U.S. 123, 126; 88 S. Ct. 1620; 20 L. Ed. 2d

476 (1968). The admission of these statements would violate the

inculpated defendant’s constitutional right to cross-examination. Id.

Because a Bruton violation would unconstitutionally taint the trial, the

government should be ordered to identify any potential statements that

it plans to introduce at trial that are governed by Bruton, as well as


                                      4
Case 2:17-cr-20274-BAF-DRG ECF No. 444, PageID.3418 Filed 11/23/20 Page 5 of 7




identify alleged co-conspirator statements that it intends to introduce at

trial and the theory of admission of those statements.

      Further, none of the discovery produced to date discloses that any

of the four charged defendants made any statements after their arrests

that would inculpate them in this obstruction conspiracy charge. Rule

16 of the Federal Rules of Criminal Procedure and this Court’s Standing

Order for Discovery in Criminal Cases requires the government to

produce all pretrial statements made by or attributed to any defendant

that may tend to inculpate the defendant in the charge for which she or

he stands trial. This is critical because the original indictment filed on

April 26, 2017 alleged a time period from April 10, 2017 to April 21,

2017. (RE 16, Page ID # 99.)

      Finally, this is not a multiple day hearing as the government

claims in trying to convince this Court to deny the motion. This is about

one count and four defendants and ensuring a fair trial.

                                 Conclusion

      Based on the foregoing, through their respective counsel, Dr.

Attar, Dr. Nagarwala, Mrs. Attar, and Mrs. Dahodwala respectfully ask

that this Court order the government to identify alleged co-conspirator


                                      5
Case 2:17-cr-20274-BAF-DRG ECF No. 444, PageID.3419 Filed 11/23/20 Page 6 of 7




statements that it intends to introduce at trial and the theory of

admission of those statements and to identify any alleged party

admissions it will seek to introduce, and then conduct a hearing before

trial to determine the admissibility of those alleged party admissions

and co-conspirator statements.

                                    Respectfully submitted,

11/23/2020                          /s/MARY CHARTIER
Date                                Mary Chartier
                                    Attorney for Fakhruddin Attar, M.D.

11/23/2020                          /s/SHANNON SMITH
Date                                Shannon Smith
                                    Attorney for Jumana Nagarwala, M.D.

11/23/2020                          /s/MOLLY BLYTHE
Date                                Molly Blythe
                                    Attorney for Jumana Nagarwala, M.D.

11/23/2020                          /s/MATTHEW R. NEWBURG
Date                                Matthew R. Newburg
                                    Attorney for Farida Attar, Ph.D.

11/23/2020                          /s/BRIAN LEGGHIO
Date                                Brian Legghio
                                    Attorney for Fatema Dahodwala




                                      6
Case 2:17-cr-20274-BAF-DRG ECF No. 444, PageID.3420 Filed 11/23/20 Page 7 of 7




                          Certification of Delivery

I hereby certify that on November 23, 2020 I electronically filed the
foregoing document with the Clerk of the Court using the ECF system
which will send notification to parties enrolled through the ECF system.
A hard copy has been mailed via the United States Postal Service to
those who are not enrolled.

/s/MARY CHARTIER
Chartier & Nyamfukudza, P.L.C.
2295 Sower Boulevard
Okemos, MI 48864
Phone: 517.885.3305
Fax: 517.885.3363
mary@cndefenders.com




                                      7
